The plaintiff, a woman advanced in years, had left her home March 29, 1938, in the evening, to dispose of some tickets for a church benefit. The defendant, his wife and another woman, seated in that order from the driver's seat, were on their way to a church meeting, traveling between 15 and 20 miles per hour, west on Whalley Avenue. *Page 254 
There were parked cars along the north side of Whalley Avenue at the point the plaintiff chose to cross the street. She took eight or ten steps altogether from the curb, between the parked cars and only two or three steps beyond the parked cars. The woman guest in the defendant's car being closest to the plaintiff, observed her first and yelled. The defendant made her out in the darkness and immediately brought his car to a stop, all of his car being outside and to the north of the north rail. The total distance between the northerly curb of Whalley Avenue and the north rail was 24 feet six inches. The plaintiff's form was first seen when the defendant was 15 feet away. The defendant swerved slightly to the left as he came in contact with plaintiff's body. There was a distance of between three or four feet between the right side of defendant's car and the parked cars as he approached the plaintiff.
Had the plaintiff looked "when she came to the outer side of the parked car it must have been clearly within her vision."Savage vs. Hogan, 116 Conn. 724, 726. The defendant was free from any negligence that was a substantial factor in producing the plaintiff's injuries and the plaintiff was guilty of contributory negligence.
   Judgment for defendant.